Citation Nr: 0706889	
Decision Date: 03/08/07    Archive Date: 03/20/07

DOCKET NO.  06-22 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. E. Costas, Associate Counsel




INTRODUCTION

The veteran served on active duty from May 1951 to April 1953 
and from September 1956 to May 1976.  The veteran died in 
December 2004.  The appellant is the veteran's surviving 
spouse.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Nashville, Tennessee.

In November 2006, the appellant presented testimony before 
the undersigned Veterans Law Judge during a hearing at the 
RO.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran died in December 2004.  The veteran's death 
certificate lists his cause of death as rectal cancer, due to 
colon cancer.  The appellant alleges that the veteran's cause 
of death is related to his in-service exposure to herbicides.  
The veteran's exposure to herbicides is presumed.

It is noted that the claim warrants additional evidentiary 
development.  During the November 2006 Board hearing, the 
appellant testified that the veteran had received treatment 
at the Memphis VA Medical Center (VAMC) for various cancers 
to include lung cancer.  The evidence of record only contains 
outpatient treatment records from the Memphis VAMC through 
July 2003 and a November 2004 discharge summary.   The 
entirety of the veteran's VA treatment records from the 
Memphis VAMC, particularly with regards to his cancer 
treatment, should be obtained.

Under the VCAA, VA has a duty to secure an examination or 
opinion if the evidence of record contains competent evidence 
that the claimant has a current disability; and indicates 
that the disability may be associated with service, but does 
not contain sufficient medical evidence to make a decision on 
the claim.  38 U.S.C.A. § 5103A(d) (West 2002).  

The current medical evidence of record demonstrates that the 
veteran received treatment for various cancers, to include 
kidney, liver, respiratory, rectal and colon. 
The Board notes that if a veteran was exposed to an herbicide 
agent such as Agent Orange during active service, respiratory 
cancers shall be service-connected if the requirements of 38 
U.S.C.A. § 1116 and 38 C.F.R. § 3.307(a)(6)(iii) are met, 
even though there is no record of such disease during 
service, provided further that the rebuttable presumption 
provisions of 38 U.S.C.A. § 1113 and 38 C.F.R. § 3.307(d) are 
also satisfied. 38 C.F.R. § 3.309(e) (2006).  The Board finds 
that a medical opinion would be helpful in the adjudication 
of the claim in order to determine the veteran's primary 
cancer and whether the cause of the veteran's death is 
related to service.

Accordingly, the case is REMANDED for the following action:

1.  Obtain copies of all of the veteran's 
treatment records from the VAMC in 
Memphis.  If such efforts prove 
unsuccessful, documentation to that effect 
should be added to the claims file.
        
2.  Obtain a medical opinion regarding the 
veteran's colon and rectal cancer from an 
appropriate specialist.  The claims folder 
must be made available to the specialist 
prior to the examination.  The specialist 
should review the claims folder and provide 
an opinion as to whether the veteran's 
colon and rectal cancers were primary 
cancers or metastasized from another 
location.  If the cancers were metastatic, 
the specialist should provide an opinion as 
to the location of the primary cancer.  The 
report of examination should include a 
complete rationale for all opinions 
rendered.

3.  After the aforementioned development is 
completed, the RO should then readjudicate 
the issue on appeal to include 
consideration of all evidence of record.  
If the disposition of the claim remains 
unfavorable, the RO should furnish the 
appellant a supplemental statement of the 
case and afford an appropriate opportunity 
to respond.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2006).


